                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         PINE BLUFF DIVISION


EDGAR LEE GUINTHER                                                   PLAINTIFF
ADC #100017

v.                           No: 5:19-cv-00110 BRW-PSH


MYESHA J. BARKER, et al.                                        DEFENDANTS


                                      ORDER

      Plaintiff Edgar Lee Guinther’s motion for clarification (Doc. No. 113) is

granted. The Court’s text entry Order dated April 20, 2021 (Doc. No. 109) extended

both the discovery and dispositive motion deadlines for an additional 60 days. The

prior discovery deadline of April 30, 2021, and dispositive motion deadline of May

14, 2021, were set by a text entry order dated March 23, 2021 (Doc. No. 106).

Adding sixty days to these deadlines, the discovery deadline is now June 29, 2021,

and the dispositive motion deadline is now July 13, 2021. The Court stated it would

grant no further extensions because this case is over two years old, and several

extensions have previously been granted. See Doc. Nos. 103 & 106.

      It is so ordered this 12th day of July, 2021.


                                       ___________________________________
                                       UNITED STATES MAGISTRATE JUDGE
